Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich (US20120321759), in view of Banet (US20050228296).
Regarding claim 1. 
 An apparatus comprising:
a sensor configured to optically detect facial features in addition to distribution and spread of skin features, representing a number of skin features per unit of skin area, at at least two external regions of a user (Marinkovich, [0067] a sensor for capturing an image … from the skin. [0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination, and the like … The sensor may be adapted to detect … when in contact with the area of concern, which may be used for subsequent visual and/or algorithmic analysis … measuring the size of the region being imaged as well as the distance from the imaged area. [0341] employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features. [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores … )
a processor configured to assess the facial features for facial dimensions and determine an image based on the optical detection of the sensor ([0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination … The sensor may be adapted to detect … subsequent visual and/or algorithmic analysis … The sensor may have an internal calibration scale that enables measuring the size of the region being imaged as well as the distance from the imaged area) the image indicating a first distribution and spread for a first region of the user and a second image indicating a second distribution and spread for a second region ([0341] The device 108 may also employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features. [0496] track a skin state 158 by keeping track of images from any number of areas of concern [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores …)
Marinkovich teaches images/wavelengths from a skin areas (e.g facial) and measurement of the bioimpedance such as blood flow (see[0034] measurement of the bioimpedance … blood flow) and monitor heart rate ([0358] a heart rate monitor) but does not explicitly disclose wherein the processor compares the first distribution and spread for the first region and the second distribution and spread for the second region to provide a bleed-distribution/spread asymmetry representing a difference in heart health between the first region and the second region
Banet teahces wherein the processor compares the first distribution and spread for the first region and the second distribution and spread for the second region to provide a distribution/spread asymmetry representing a difference in heart health between the first region and the second region (Banet, [0053] measure the waveforms according to the first, second, and third measurements. [0054] The microprocessor can also compare the pulse amplitude measured by the first optical module (which is typically not affected by the pressure pulse) with that measured by the second optical module (which is strongly affected by the pressure pulse) to determine the pressures at which blood flow is impeded. [0057] the reflective optical measurements of the first measurement to generate waveforms 1 and 2 from, respectively, regions 1 and 2 on the patient (step 82, 84) [0046] measurements … venous vessels absorb … flowing blood absorbs … the blood volume in the measured regions increases and then decreases with each heartbeat. Note: blood vessels absorb (increases and then decreases) or heartbeat waveforms (see figs. 4A-4B) is distribution/spread asymmetry. Generating waveforms of heartbeats (see figs. 4A-4B) is provide a distribution/spread asymmetry. [0031] calculates systolic and diastolic blood pressure … heart rate.[0036] monitor the patient's heart rate … diagnose the patient's cardiac condition)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor compares the first distribution and spread for the first region and the second distribution and spread for the second region to provide a distribution/spread asymmetry representing a difference in heart health between the first region and the second region.  One would be motivated to do so because in order to improve better system and method to compare the pulse amplitude measured by the first optical module (which is typically not affected by the pressure pulse) with that measured by the second optical module (which is strongly affected by the pressure pulse) to determine the pressures at which blood flow is impeded and measurements venous vessels absorb, flowing blood 
Regarding claim 2.    
The apparatus of claim 1, wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor (Banet, [0006] detects blood flow by listening for sounds … a "beat" or "tap". [0059] data yield a time-dependent, beat-by -beat blood pressure. [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected. [0030] a time-dependent pressure waveform (showing, e.g., resistance) that is sent to an analog-to-digital converter for processing.[0047] waveform … sequential heartbeat.[0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor.  One would be motivated to do so because in order to improve better system and method to detects blood flow by listening for sounds … a "beat" or "tap" (Banet,[0006]).
Regarding claim 3.    
The apparatus of claim 2, wherein the audio data comprises blood flow sounds, and the system determines organ health based on the blood flow sounds and optical representations of the first region and second region of the user (Banet, [0047] waveform … sequential heartbeat.[0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure. [0057] the reflective optical measurements of the first measurement to generate waveforms 1 and 2 from, respectively, regions 1 and 2 on the patient (step 82, 84))
Regarding claim 4.    
The apparatus of claim 1, wherein the apparatus is configured to receive additional information comprising at least one of information provided by the user, information provided by a third party, and information provided by a remote device, and the processor is configured to employ the additional information with the first blood distribution and spread and the second blood distribution and spread (Banet, [0031-0032] along with the time-dependent pressure waveform … the device additionally includes a serial interface that can send … information to an external device (e.g., a computer) … accept information, e.g. calibration information, that is used in the calculation of blood pressure. fig. 6. [0057] The process 80 uses the reflective optical measurements … The microprocessor processes these data with input pressure calibration data from the mechanical module (step 104) to determine to determine the diastolic blood pressure (step 87))
 and apply them on the teachings of Marinkovich to further implement wherein the apparatus is configured to receive additional information comprising at least one of information provided by the user, information provided by a third party, and information provided by a remote device, and the processor is configured to employ the additional information with the first blood distribution and spread and the second blood distribution and spread.  One would be motivated to do so because in order to improve better system and method to provide the device additionally includes a serial interface that can send information to an external device (e.g., a computer) accept information, e.g. calibration information, that is used in the calculation of blood pressure (Banet,[0031-0032]).
Regarding claim 5.    
The apparatus of claim 1, wherein the apparatus further comprises an audio sensor and the audio sensor is configured to receive bodily movement sounds and the processor is configured to determine skeletal health of the user based on the bodily movement sounds (Banet, [0006] a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds. [0067] EI sensor, yields a patient"s time-dependent, beat-by-beat blood pressure. [0062] an electrical impedance (EI) sensor … determining changing tissue volumes in an underlying tissue body … The tissue includes components such as bone and skin that have a static (i.e. time invariant) impedance).
 and apply them on the teachings of Marinkovich to further implement wherein the processor is further configured to collect audio data of bodily functions related to the user and use collected audio information to assess organ health of the user in conjunction with data collected from the sensor.  One would be motivated to do so because in order to improve better system and method to detects blood flow by listening for sounds … a "beat" or "tap" (Banet,[0006]).
Regarding claim 6.    
The apparatus of claim 1, wherein the processor produces a prediction model based on information received and predicts user health based on information received (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected … to generate a model that accounts for flow of an incompressible, Newtonian fluid (i.e. blood) through a deformable, cylindrically shaped vessel (i.e. an artery). [0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the processor 
Regarding claim 7.    
The apparatus of claim 1, wherein the apparatus creates a representation of the user based on data sensed (Banet, [0027] processes waveforms generated and detected by a combination of optical modules, thin-film pressure sensors. [0037] An onboard or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations). 0052] to yield a time-dependent blood pressure trace (as shown, for example in FIG. 5))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Banet and apply them on the teachings of Marinkovich to further implement wherein the apparatus creates a representation of the user based on data sensed.  One would be motivated to do so because in order to improve better system and method to generate statistics on a patient's blood pressure (Banet,[0037]).
Regarding claim 15.    
 An apparatus, comprising:
a personal care display device comprising a plurality of sensors configured to sense attributes of a patient (Banet, [0033] the device includes: i) a first optical module featuring a first optical source and a first optical sensor; ii) a second optical module featuring a second optical source and a second optical sensor.[0062] sensors that measure the time-dependent dynamics of flowing blood … to determine blood pressure), wherein the plurality of sensors comprises a video image collection device and an audio collection device (Banet, Fig. 1 [0044] the optical modules 14, 16 measure, in a reflective optical configuration, waveforms featuring time-dependent, periodic, heartbeat-induced pulses. [0033] the device includes: i) a first optical module featuring a first optical source and a first optical sensor; ii) a second optical module featuring a second optical source and a second optical sensor …  optical modules, that receives and processes information from the optical sensors to calculate a blood pressure value. Fig. 3. [0014] time-dependent waveforms measured from a patient using the optical modules. [0006] detects blood flow by listening for sounds … a "beat.[0047] waveform … sequential heartbeat. Note: time-dependent waveforms is video image, the personal care display device comprising a processor configured to employ a prediction model to predict probability of a health vital sign based on prior patient readings ([0028] The device, which can be hand-held or worn in the patient's wrist … provides a comprehensive analysis of the patient's cardiac behavior with a simple, unobtrusive device [0036] Using the same optical system for the blood-pressure measurement, the device can also measure pulse oximetry to monitor the diagnose the patient's cardiac condition)
a remote central server device arrangement connected to the personal care device (Banet, [0038] the device can also be used in "telemedicine" applications … transmitted to a central, internet-accessible computer … patients with cardiac conditions can be characterized remotely … This characterization, for example, can be made by a medical professional using a remote, Internet-accessible website [0088] device may include a wireless transmitter to send blood-pressure data from the patient to a central computer system. Note: a remote central computer providing a website is a server);
wherein the personal care display device is configured to receive information from the patient, including receiving multiple pieces of information from the video image collection device from the exterior of the patient (Banet, [0027] processes waveforms generated and detected by a combination of optical modules.[0033] optical modules, that receives and processes information from the optical sensors to calculate a blood pressure value. [0047] FIG. 3, for example, shows a graph 50 with first 52 and second 54 waveforms measured, respectively, by the first 14 and second 16 optical modules), compile information about the patient and predict the health vital sign of the patient based at least in part on the multiple pieces of information received from the video image collection device (Banet, ([0028] The device, which can be hand-held or worn in the patient's wrist … provides a comprehensive analysis of the patient's cardiac behavior with a simple, unobtrusive device. [0036] Using the same optical system for the blood-pressure measurement, the diagnose the patient's cardiac condition.. [0038] where measurements are made from a remote patient and wirelessly transmitted to a central, internet-accessible computer. In this way patients with cardiac conditions can be characterized remotely over extended periods of time).
Banet does not explicitly disclose waveforms is video image including facial attributes comprising facial measurements .
Marinkovich teaches the plurality of sensors comprises a video image collection device including facial attributes comprising facial measurements ([110] capturing the image of the subject area at a plurality of locations comprises a sub step of capturing a continuous video image of the subject area. [0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination … The sensor may have an internal calibration scale that enables measuring the size of the region being imaged. ([0341] employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Marinkovich and apply them on the teachings of Banet to further implement video image collection device including facial attributes comprising facial measurements.  One would be motivated to do so because in order to improve better system and method to provide capturing the image of the subject area at a plurality of locations comprises a sub step of capturing a 
Regarding claim 16.    
The apparatus of claim 15, wherein the personal care display device comprises a processor configured to collect information known about a body part of the patient, assess all information available including visual and audio information, create at least one prediction model, and assess a patient attribute based on all available information (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected … to generate a model that accounts for flow of an incompressible, Newtonian fluid (i.e. blood) through a deformable, cylindrically shaped vessel (i.e. an artery). [0068] the blood pressure-monitoring devices described above can be used to estimate a patient"s blood pressure).
Regarding claim 17.   
The apparatus of claim 16, wherein the processor is further configured to predict one patient attribute based on all information collected about the patient (Banet, [0069] the microprocessor … estimate blood pressure from the time-dependent data collected .[0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] the blood-pressure measurement, device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition).
Regarding claim 19.    
The apparatus of claim 15, wherein the personal care device is configured to assess at least one of organ health and skeletal health based on data received from the video image collection device and the audio collection device (Banet, [0006] a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds. [0067] EI sensor, yields a patient"s time-dependent, beat-by-beat blood pressure. [0062] an electrical impedance (EI) sensor … determining changing tissue volumes in an underlying tissue body … The tissue includes components such as bone. [0036] measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition). [0027] The measurement, in different embodiments, processes waveforms generated)
Regarding claim 20.    
The apparatus of claim 15, wherein the personal care device is configured to receive additional information comprising at least one of information provided by the user, information provided by a third party, and information provided by a remote device, and employ the additional information with all other information available to determine a health attribute of an internal component of the user’s body.
	[Rejection rationale for claim 4 is applicable].

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Banet (US20050228296), in view of Marinkovich (US 20120321759), further in view of Jain (US20110167133)
Regarding claim 18.    
Banet- Marinkovich teaches The apparatus of claim 15, 
Banet- Marinkovich does not explicitly disclose wherein the personal care device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module.
Jain teaches wherein the personal care device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module (Fig. 2 [0034] the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale. In addition or alternatively, the application hosting device 14 may open a client socket (e.g., a Bluetooth client socket 37) for a slave medical device 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Banet- Brockway- Marinkovich to further implement wherein the personal care device comprises a plurality of connection ports, each connection port .

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US20050228296), in view of Marinkovich (US 20120321759), further in view of Luna (US20150216475) 
Regarding claim 8.    
Banet teaches An apparatus, comprising:
  	a microphone configured to receive audio data including body organs sounds of a patient at a first point of the patient’s body (Banet, [0006] [0006] Both invasive and non-invasive devices can measure a patient's systolic and diastolic blood pressure … using an inflatable cuff and a sensor (e.g., a stethoscope) that detects blood flow by listening for sounds called the "Korotkoff" sounds… Korotkoff sound (typically a "beat" or "tap").  Note: senor listens for sound is a microphone.  fig. 1 [0053] the device 10 … waveform that passes to an amplifier 18. [0072] The amplifier 118 receives the signal … passes the signal to an electrical filter 120 to remove noise. [0047] waveform … sequential heartbeat. [0059] beat-by -beat blood pressure. [0057] waveforms 1 and 2 from, respectively, regions 1 and 2 on the patient. [0069] the microprocessor … estimate blood pressure from the time-dependent data collected. Note: amplifier receives waveform-heartbeat/noise is a microphone. See Luna teaches a microphone clearly in below), wherein the audio data comprises capillary refill audio data ([0047] waveform … sequential heartbeat. [0059] beat-by -beat blood pressure [0057] measurements … to generate waveforms 1 and 2. [0046] During the first, second, and third measurements … venous vessels absorb … flowing blood absorbs … the blood volume in the measured regions increases and then decreases with each heartbeat. [0070] the blood vessel. Note: Blood vessels = capillary. Blood vessels absorb = capillary refill. beat-by -beat blood pressure/ heartbeat  = capillary refill audio); and
a processor configured to compare the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body and with different data obtained from a different non-audio sensor  and determine at least one of respiratory rate (RR), lung volume, pulse oximetry, breathing characteristics, jugular vein distension (JVD), and/or body pH level, pulse/heart rate, blood pressure, heart rhythm, and EKG values (Banet, Fig. 4A, [0049] FIG. 4A indicates the principle of the first measurement … the microprocessor analyzes the stepwise decrease in pulse magnitude to determine the diastolic pressure. This value is stored in a computer memory. Fig. 4B  [0050] the second measurement … three consecutive pulses 60a-c … the pulse magnitude decreases in a linear fashion as the applied pressure increases … During a measurement, the microprocessor analyzes the systematic decrease in pulse magnitude and the spacing between the pulses, indicated respectively by the line 59, and uses these to extrapolate a pressure at which blood flow is completely restricted. This indicates the systolic pressure. Once determined, the microprocessor stores this value in a computer memory combines this measurement with first measurement of diastolic pressure to determine the patient's maximum and minimum blood pressures.  [0051] The device determines beat-by-beat blood pressure by processing the systolic and diastolic blood pressures with a waveform, measured by either the first or second optical modules. [0045] The third measurement yields a time-dependent waveform indicating blood flow. [0053] the measurement features first, second, and third measurements that determine the patient's real-time, beat-by-beat blood pressure. Note: determines beat-by-beat blood pressure by processing the systolic and diastolic blood pressures with a waveform is compare the capillary refill audio data received with capillary refill audio data previously recorded at the first point of the patient’s body and with different data obtained from a different non-audio sensor ; determine the patient's real-time, beat-by-beat blood pressure is determine at least one of respiratory rate (RR), lung volume, pulse oximetry, breathing characteristics, jugular vein distension (JVD), and/or body pH level, pulse/heart rate, blood pressure, heart rhythm, and EKG values)
Banet does not explicitly disclose an optical sensing arrangement configured to receive facial feature information of the patient including facial measurements
Marinkovich teaches an optical sensing arrangement configured to receive facial feature information of the patient including facial measurements ([0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination. [0341] The device 108 may also employ specific targeted wavelengths, such as in the red, green, and blue areas, to identify key features
a processor configured to assess facial feature information received ([0348] The sensor may be adapted to image any size area, such as a small portion of the skin, the full face, a complete cutaneous examination [0073] performing a spectral analysis of image data … a structure, form, status, number, size, state, and stage of … melanocyte, melanin, hemoglobin, porphyrin, … pore (sweat and sebaceous), moisture level, elasticity, luminosity, firmness, fine line, wrinkle count and stage, pore size, percent of open pores …)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Marinkovich and apply them on the teachings of Banet to further implement an optical sensing arrangement configured to receive facial feature information of the patient including facial measurements, a processor configured to assess facial feature information received.  One would be motivated to do so because in order to improve better system and method to provide a sensor may be adapted to image any size area, such as a small portion of the skin, the full face identify/analysis key features (Marinkovich, [0348][0341]).
Banet- Marinkovich does not explicitly disclose a microphone configured to receive audio data.
Luna  teaches a microphone configured to receive audio data including body organs sounds (fig. 9 [0079] a heartbeat or a heart rate as sensed by microphone 911, such that sensor signal 925 can be an electrical signal derived from acoustic energy … Wearable device 909 can include microphone 911 configured to 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Luna and apply them on the teachings of Banet to further implement a microphone configured to receive audio data including body organs sounds.  One would be motivated to do so because in order to improve better system and method to provide a heartbeat or a heart rate as sensed by a microphone (Luna, [0079).
Regarding claim 9.    
The apparatus of claim 8, wherein the apparatus is configured to collect, compare and measure data either directly or by using artificial intelligence algorithms to directly or indirectly infer a body organ measurement from a baseline measurement (Banet, [0008] The waveform features a baseline that indicates … the systolic and diastolic pressures. [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected)
Regarding claim 10.    
The apparatus of claim 8, wherein the processor is further configured to collect visual representations of external manifestations related to the patient and use collected visual information to assess organ health of the patient in conjunction with data collected from the microphone (Banet, [0069] the microprocessor uses a mathematical … estimate blood pressure from the time-dependent data collected. [0031] calculates systolic and diastolic blood pressure, along with a time-dependent blood pressure, and in embodiments pulse oximetry and heart rate.[0036] the blood-pressure measurement, device can also measure pulse oximetry to monitor the patient's heart rate and blood oxygen saturation. These data can be used to further diagnose the patient's cardiac condition)
Regarding claim 11.    
The apparatus of claim 8, wherein the apparatus is configured to receive additional information comprising at least one of information provided by the patient, information provided by a third party, and information provided by a remote device (see mapping on claim 4), and the processor is configured to employ the additional information with the audio data collected to assess organ health of the patient (see mapping on claim 2).
Regarding claim 12.    
The apparatus of claim 8, wherein the audio sensor is configured to receive bodily movement sounds and the processor is configured to determine skeletal health of the patient based on the bodily movement sounds.
	[Rejection rationale for claim 5 is applicable].
Regarding claim 13.    
The apparatus of claim 8, wherein the processor produces a prediction model based on information received and predicts patient health based on information received.
[Rejection rationale for claim 6 is applicable].
Regarding claim 14.    
The apparatus of claim 8, wherein the apparatus creates a representation of the patient based on data sensed.
[Rejection rationale for claim 7 is applicable].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
                                                                                                                                                                                                     /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449